BERDON, J.,
concurring in part and dissenting in part. First, to the extent that the majority holds that our standard of review on the granting of a motion for summary judgment based solely on the pleadings is de novo — I agree.
Second, although I do not join the analysis of the majority opinion with respect to the applicability of the two year statute of limitations set forth in General Statutes § 52-584, I agree with the bottom line that it applies to negligent conduct whether it results in physical or mental injury to the person. Thus, the trial court correctly granted the motions for summary judgment on those counts that allege causes of action for negligent infliction of emotional distress.
My agreement with the majority opinion ends there. The portion of the opinion pertaining to the counts alleging false imprisonment stands our precedent on its head. The majority does not deny that those counts *35raise a cause of action for false imprisonment; nor does it deny that false imprisonment is an intentional tort that is governed by the three year' statute of limitations period pursuant to General Statutes § 52-577; nor does it deny that the action was brought within the three year period required by § 52-577. Rather, the majority affirms the trial court’s decision to grant the motions for summary judgment on the false imprisonment counts on the following basis: in the trial court the plaintiff allegedly failed to preserve the issue of whether the “court improperly granted the defendants’ motion[s] for summary judgment because there existed a material issue of fact as to whether the defendants’ conduct constituted intentional false imprisonment, an intentional tort governed by § 52-577.” That is absolutely incorrect.
Notwithstanding the majority’s arguments to the contrary, the issue before the trial court was whether the complaint sufficiently alleged a cause of action for false imprisonment.1 This question was distinctly raised by the parties when the trial court, upon reconsideration, granted the defendants’ motions for summary judgment on the false imprisonment counts. The trial court initially denied the motions for summary judgment as to the first and second counts, presumably because those counts in fact alleged a cause of action for false imprisonment and came within § 52-577, the three year statute of limitations. The defendants’ motion for reargument and reconsideration of their motions for summary judgment placed the matter directly at issue again when they alleged in the motion for reconsideration: “It is the Defendants’ position that the Plaintiffs Counts 1 and 2 sound in . . . recklessness and as a result are subject to [General Statutes] § 52-584, the two year negligence statute of limitations and are therefore time *36barred.” (Emphasis added.) After reconsideration, however, the trial court inexplicably granted the motions for summary judgment.
Nevertheless, this court made it absolutely clear in Green v. Donroe, 186 Conn. 265, 440 A.2d 973 (1982), as the majority concedes, that recklessness can be the basis of the intentional tort of false imprisonment. In Green, the court held: “False imprisonment comes within the category of intentional torts for which the remedy at common law was an action of trespass. McGann v. Allen, 105 Conn. 177, 188, 134 A. 810 (1926). ‘A person is not hable for false imprisonment unless his act is done for the purpose of imposing a confinement, or with knowledge that such confinement will, to a substantial certainty, result from it.’ 32 Am. Jur. 2d, False Imprisonment § 9; 1 Restatement (Second), Torts § 35. . . . In the context of false imprisonment the label of ‘reckless’ fairly characterizes a state of mind amounting to knowledge that confinement is substantially certain to result from the wrongful conduct but not attaining the proportions of an actual intention to bring it about. Nothing less than this rather extreme brand of recklessness will substitute for the standard requirement of intention in false imprisonment cases.” (Citations omitted.) Green v. Donroe, supra, 268-69. Therefore, the allegations by the plaintiff that the defendants’ predicate conduct was reckless supports the plaintiffs cause of action for the tort of false imprisonment.
Despite the foregoing, the majority predicates its decision, in part, on the fact that the plaintiffs appellate brief labels part of her complaint as sounding in “negligent false imprisonment. . . .” (Emphasis added.) The truth of the matter is that the plaintiff was merely echoing Green v. Donroe, supra, 186 Conn. 268-72, wherein *37the court’s opinion is peppered with references to negligence, albeit in the form of an extreme brand of recklessness, as an adequate basis for an action for false imprisonment. See, e.g., id., 270 (“[n]egligent conduct which results in a confinement of sufficient consequence to constitute the actual damage required to maintain a negligence action is a sufficient basis for imposing liability”).
More importantly, counts one and two of the complaint clearly allege a cause of action based upon intentional false imprisonment. Both counts are labeled “False Imprisonment . . . .” Among the other allegations in each count, the plaintiff alleges that “[a]t all relevant times herein subsequent to the departure of the bus from school, the minor plaintiff was locked and/or imprisoned in the bus and unable to leave.” Moreover, in their motion for reargument and reconsideration, which I quoted previously, the defendants concede that the complaint alleges false imprisonment based on the reckless behavior of the defendants. Thus, the record is adequate for review because, as the majority recognizes in part I of its opinion, “[i]n deciding whether the trial court properly concluded that § 52-584 controls this case, we are confined solely to the complaint and to the statute[s] under consideration.” Consequently, we need no articulation of the trial court’s granting of the motions for summary judgment in order to employ a plenary review of this issue.
The majority implicitly assents, however, to the defendants’ argument that “the plaintiff did not submit any affidavit and/or other proof which raised an issue of material fact.” This is a vacuous argument for two reasons. First, the defendants were the moving parties and, as the majority concedes in part I of its opinion, had the burden of proof that they were entitled to judgment as a matter of law.2 Second, since no affidavits *38were submitted by either party, the defendants obviously were relying on the insufficiency of the allegations in the complaint. In other words, the motions for summaiy judgment took on the role of motions to strike.* *3 As I have shown, both counts allege a cause of action based upon the intentional tort of false imprisonment subject to the three year statute of limitations.
For this court to ignore pleadings that clearly allege a cause of action based upon the intentional tort of false imprisonment is reminiscent of what Charles Dickens, more than 100 years ago, vividly portrayed about “the mischief done by abuse of the common law forms of civil procedure. Rich v. Director, Office of Workers’ Compensation Programs, 798 F.2d 432, 434 (11th Cir. 1986); see also 1 C. Dickens, Bleak House (International Collectors Library) c. 1, p. 4 (describing members of bar as tripping one another up on slippery precedents, [and] groping knee-deep in technicalities).” (Internal quotation marks omitted.) Martin v. Plainville, 240 *39Conn. 105, 117 n.4, 689 A.2d 1125 (1997) (Berdon, J., dissenting).
The majority’s unfair reading of the pleadings and its refusal to review the trial court’s decision regarding the plaintiffs claims of false imprisonment deprive this plaintiff, who was of the tender age of four at the time of the incident, of her day in court. Consequently, she has no opportunity to obtain compensation for her emotional distress, posttraumatic stress disorder and the aggravation of her developmental delay allegedly caused by the defendants’ actions. Justice for this young child — who was locked in a school bus alone for approximately three hours — is nowhere to be found in the majority opinion.
Accordingly, I concur in part and dissent in part.

 See footnote 3 of this concurring and dissenting opinion and the accompanying text regarding the character of the motion at issue.


 A fundamental problem with the majority opinion is that it implicitly places the burden of proof on the plaintiff. It is well settled, however, that *38the moving party, in this case the defendants, has the burden of demonstrating that it is entitled to summary judgment. Hertz Corp. v. Federal Ins. Co., 245 Conn. 374, 381, 713 A.2d 820 (1998). It seems that the majority ignores its own concession.


 The defendants’ legal argument is actually a claim that the plaintiff has not alleged a legally sufficient cause of action for the intentional tort of false imprisonment. Before an answer is interposed, such a claim should be tested by a motion to strike pursuant to Practice Book § 10-39 (a) (“[w]henever any party wishes to contest [1] the legal sufficiency of the allegations of any complaint . . . that party may do so by filing a motion to strike the contested pleading or part thereof’). The trial court, however, decided this issue based on a motion for summary judgment pursuant to Practice Book § 17-49 (“[summary judgment] shall be rendered forthwith if . . . there is no genuine issue as to any material fact and . . . the moving party is entitled to judgment as a matter of law”). There is a substantial difference between a motion for summary judgment and a motion to strike. The granting of a defendant’s motion for summary judgment puts the plaintiff out of court as it did in this case. See Practice Book § 17-49. The granting of a motion to strike allows the plaintiff to replead his or her case. See Practice Book § 10-44. It appears that the procedural irregularity of the present case simply has caused the majority to be confused.